Powell, J.
1. A party will not be permitted to sue upon a contract and at the same time to allege that it is void because procured by fraud.
2. In the amendment tendered, the plaintiff sought to set up a new and distinct cause of action.
3. The court did not err in refusing to allow the amendment tendered, and in dismissing the petition, in accordance with the decision of this court in the case when it was here on a former writ of error. See So. States Life Ins. Co. v. Statham, 4 Ga. App. 482 ( 61 S. E. 886).

Judgment affirmed.